NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       AUG 21 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

JEFFREY GLENN HESTON,                           No. 18-55125

                Plaintiff-Appellant,            D.C. No. 3:16-cv-00912-WQH-
                                                AGS
 v.

GB CAPITAL HOLDINGS, LLC, a Limited MEMORANDUM*
Liability Corporation,

                Defendant-Appellee.

                   Appeal from the United States District Court
                     for the Southern District of California
                   William Q. Hayes, District Judge, Presiding

                           Submitted August 15, 2018**

Before:      FARRIS, BYBEE, and N.R. SMITH, Circuit Judges.

      Jeffrey Glenn Heston appeals pro se from the district court’s January 5, 2018

post-judgment order denying relief from its order granting defendant’s motion to

compel arbitration and dismissing Heston’s action. We have jurisdiction under 28

U.S.C. § 1291. We review for an abuse of discretion. Sch. Dist. No. 1J,


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Multnomah Cty., Or. v. ACandS, Inc., 5 F.3d 1255, 1262 (9th Cir. 1993). We

affirm.

      The district court did not abuse its discretion by denying Heston’s motion

for relief from judgment under Federal Rule of Civil Procedure 60(b) because

Heston failed to set forth any basis for relief. See id. at 1263 (setting forth grounds

for relief under Rule 60(b)).

      We do not consider the district court’s order granting defendant’s motion to

compel arbitration and dismissing the action, or the December 15, 2016 order

denying Heston’s motion for relief, because the notice of appeal is untimely as to

those orders. See Fed. R. App. P. 4(a)(4)(A) (a motion under Rule 60(b) extends

the time to file an appeal if the motion is filed no later than 28 days after judgment

is entered); Hamer v. Neighborhood Hous. Servs., 138 S. Ct. 13, 17-18 (2017) (a

time limit not prescribed by Congress is a mandatory claim-processing rule and if

properly invoked, mandatory claim-processing rules must be enforced); Demaree

v. Pederson, 887 F.3d 870, 876 (9th Cir. 2018) (Fed. R. App. P. 4(a)(4) is a

mandatory claim-processing rule under Hamer).

      We do not consider matters not specifically and distinctly raised and argued

in the opening brief. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      AFFIRMED.




                                           2                                    18-55125